March 15, 2016 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Companion Life Separate AccountB 1940 Act Registration Number:811-08027 1933 Act Registration Numbers:333-41172 CIK:0001031507 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Companion Life Separate AccountB, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios March 4, 2016 Deutsche Investments VIT Funds February 24, 2016 Deutsche Variable SeriesI February 24, 2016 Federated Insurance Series February 24, 2016 MFS® Variable Insurance Trust February 25, 2016 MFS® Variable Insurance Trust II February 25, 2016 Pioneer Variable Contracts Trust February 29, 2016 T.Rowe Price Equity Series, Inc. February 23, 2016 T.Rowe Price Fixed Income Series, Inc. February 23, 2016 T.Rowe Price International Series, Inc. February 23, 2016 The Universal Institutional Funds, Inc. March 9, 2016 Variable Insurance Products Fund February 24, 2016 Variable Insurance Products Fund II February 24, 2016 Variable Insurance Products FundV February 26, 2016 Variable Insurance ProductsIII February 24, 2016 To the extent necessary, these filings are incorporated herein by reference. Sincerely, RICHARD C. ANDERL Richard C. Anderl Corporate Secretary Companion Life Insurance Company
